NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CLARENCE RUDOLPH ADOLPHUS,                      No.    17-56694
AKA Seal A,
                                                D.C. Nos.    2:16-cv-08800-CAS
                Petitioner-Appellant,                        2:04-cr-00402-CAS-1

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Clarence Rudolph Adolphus appeals from the district court’s order denying

his petition for a writ of error coram nobis. We have jurisdiction under 28 U.S.C.

§ 1291. Reviewing de novo, see United States v. Riedl, 496 F.3d 1003, 1005 (9th

Cir. 2007), we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Adolphus’s petition for a writ of error coram nobis raises several contentions

of error in connection with his 2007 guilty-plea conviction for conspiracy to

distribute controlled substances and conspiracy to launder money. But Adolphus is

still in custody in connection with that conviction. See United States v. Monreal,

301 F.3d 1127, 1132 (9th Cir. 2002) (petitioner is in custody if he has not yet

completed his term of supervised release). “A person in custody may seek relief

pursuant to 28 U.S.C. § 2255.” Matus-Leva v. United States, 287 F.3d 758, 761

(9th Cir. 2002). Therefore, the district court correctly determined that Adolphus

cannot avail himself of coram nobis relief because he cannot show that a more

usual remedy is unavailable to attack his conviction. See id. at 760-61.

      Adolphus’s motion to file a corrected opening brief and excerpts of record is

granted. The clerk will strike the brief at Docket Entry No. 19 and file the brief

and excerpts of record at Docket Entry No. 30.

      AFFIRMED.




                                          2                                     17-56694